Case 1:20-cv-03153-BMC Document 22-3 Filed 11/17/20 Page 1 of 6 PagelD #: 175

HIBIT A

 

tr
~<

 
 

 

 

 

 

37700.08 3370.94 : 37700.00 3370.94 37700.008 3370.94
+ Wages, tips. other comp. 42 Faderai income tax withheld 1 Wages, tips, other comp. _|2_ Federal income tax withheld ‘|4 Wages, tips, other comp, [2 Federal income tax withhald

37700.05 st 2337.40 : 37700.00 2337.40 37700 .00 2337.40
3 Social security wages 4 Social security tax withheld : 3 Sacial security wages 4 Social security tax withheld -|3_ Social security wages 4 Social securify tax withheld

37700.00 546.65 : 37700.00 546.65 ‘ 37700.00 546,65
§ Medicare wages andtips {6 Medicare tax withheld 45 Meclicare wages and tips 16 Medicare tax withheld 15 Medicare wages and tips — j6 Medicare tax withheid

 

 

Empoyers nama, adiirega, and Zi onde ”

Metro Auto Body Inc.
96-14 Northern .Blvd
Corona Ny 11368

 

Empluyer's names, ecitisss, end ZIP coda
Metre Auto Body Inc.
96-14 Northern Blvd
Corona NY 11368

: Empéoyers name, acttreda, and AP code:

Metro Auto Body Inc.
96-14 Northern Blvd
Corona NY 11368

 

    

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Social security tos & Allocated tips 7 Social security tips 8 Allocated tips 7 Social security tips & Aflocated tips
410 Dependent care benefits 9 Pesaran eeane 10 Dependent care benefits ' 40 Dependent care benefits
eee ee eee SREY RS | [S ia
11 Nenquaiified plans 12a 41 Nonqualified plans 12a ]11 Nonqualified plans Aza
12b 126 : +26
aa Tee TRG” [ize SEE Ee" GREY [ize Hoaae ae" Ree [ize
tad ji2d 1 12d
14 Employee's social security no. 14 Employee's sacial security no. ‘fia Eraniovee's social security no,
NY SDI 31.20 -2545 NY SDI 31.20 1545 i NY SDI 31.20 -1545
NY FLT 57.31 Employer ID number (ElN} NY ELI 57.34 Employer i number (EIN} NY FLE 57.32 Employer ID number (EIN)
XX-XXXXXXX XX-XXXXXXX ! XX-XXXXXXX
Cote 996141000051028 come —-900141000051028 ! [mes 000141000051028

 

 

 

 

John D Tverdy
25-17 89th Street
East Elmhurst NY 11369

Employer's name, aucisss, and ZIP coda

John D Tverdy
25-17 89th Street
East Elmhurst NY 11369

Employee's name, address, and 21° code

John D Tverdy
25-17 89th Street
East Elmhurst NY 11369

Employeo's name, atidiess, and ZIP corde:

 

 

 

 

 

 

 

 

 

 

 

OME ha. 145-O0S- Dansrtment af tne Tesdey - intanial flevenue Serica

 

 

OMB Me, 1545-GU0b Caparipentot ihe Tregeury ~ mtemeal Ravanue Service

 

wn,

15 51. empioyer's stare ID number 46 siaw weges, tpa, ote. [17 State income tax 18s Employers uate 1D mrttper 46 Site wages, tipa, otc, 14 7 Stars income tax 15 & fenployars state IE nuinbar 4G State wages, Eps. etc [17 Siete income lax
NY 112788565 37700.00] 1535.69 NY 112788585 37700.00 2535.69 1 NY 112788585 37700,00] 1535.63
FG Loca wages, bos, ote. 419 Local income tex, 20 Locanty rane 48 Locat wages, tps, ats. 49 Loca Incoma tax 20 Losatity nems | [18 Local wages, tips, ate, 19 Locsincome tax 20 Losalty name
37700.00 1063.66inye (R) : 37700.00 1063.66Inyc ¢R} ! 37700 .00 1063.66Inve (R23
; : i. 1
Wage and Tax Statement Form) :|Wage and Tax Statement Form| ‘|Wage and Tax Statement Form
Copy B thas informatica fa being kariahied £0 mye 158. W-2 | Copy 2 - W.-? i | Copy 2 W-2
To Be Filed With Emplayee’s : | To Be Flied With Employee's State, | | To Be Filed With Employee's State, .
FEDERAL Tax Returh. * re 0 “4 | Gity, or Local Income Tax Return. o o 1 4 : City, or Local Income Tex Return. c 0 1 5

OniB Mo. TS45-0008

 

 

Bspartmant of tha Treesury - intemal Reverie Sericg }
we

 

 

26000,600 2025 ,44
4 Wages, tips, other comp. [2 Federal incoma tax withheld
26000,00 1612.00
3 Social security wages 4 Social security tax withheld

 

26000.00
& Medicare wages and tips

 

377.00

G Medicare tax withheld

 

Employers noms, adwees, and Z1P code

Metro Auto Body Inc.
96-14 Northern Blvd

Corona NY 11368

 

7 Soclal security tips

& Allocated tips

1 .
, instructions for Employee
Box 1. Enter this amount on tha wagag bne of your tax cour.
f Box 2, Enter this arncunt cn the federal income lax withiald fine of your Lax Fann.
Box fi, You may be required to report ths ammount an Foren 3959, Actdinonat Medicare Tax,
7 Seo the Form 1090 instructions to detente if you ar required to completa Farm B9SS,
i Box 6, This ameunt includes the 115% Macicara Tax withheld on all Medicuta waga? and

tips shown in box 5, a3 well ag tha 0.998 Adiitunal Mecieare Tax on any of thoga Madizare
above $260,006

| Wages and tips
Bax 8, This avant ia notsnslade-tin box 1, 3,5, of 7 For informabon ce liow to capors tips

| en your tex retutn, sae your Form 1620 insvuckons,

You mut fle Fon 4137, Sccial Security and Medicare Tax an Unresorted Tip income,

+ with your incavtes Lax return ta rancet at feast tha glosated tip amount unkess you can prov

- that you received 3 Smaller amount. H you have cecorsis that show the actual around of tins

you lece vad Tepckt thal amount aven (itis more ot lege dhaa the allocaied tips, Gn Fore

4337 you ‘ill calculate the saciel security and Mevicara tax owed on the allocated tos

show ov your Formfs) W-2 that you Muatiepert as income and on other tins you did nok

feport to your amployer, By fii Form 4157, your social secumly bos wel ba created [6 your

sonal secunty record (usad ta figura your banelits}.

i Box 9, Hyou are o-filng and iH there is s code in this bex, acter il when. prompted hy your

soltware. The only valid characters ara thaieners A-F end the digits 0-9. This pode assinta

the IRS in validating the Wee data pvbrnitted vith your sanin Tha cade ig not eitieted on

beder-Aled ituene,

Box 10. This amount induces Ihe ofa depundunt care bonaliis that your employer paid to

you of incurred on yeur bshalf (noticing amounts fram aaecton 125 (cafeteria) phan). Any

2icunt over $5,000 ston ig inclided in box 1. Completa Form 2441. Child and Dependant
are

 

 

 

 

 

 

lo compare ary taxable and neniaxable amount

 

 

 

9 Verification code 10 Dependent care benefits Box 11. Tins amount ia fal reported in box 184 is a disinoution mada ta you from
i AGnqualified dofacred compensation of nokgavernmentel section dB 7b) Alan, ar 4 includes
in box and/ar 9 ifitis encior year dsteral undar 2 nonqualiied of seation 457fb) plen
as (that became taxabls for social security and Medizale tanss this year Seqauce thare 9 10
i Nonqualified plans 12a longer a substaniial tisk of fodelture of your right to the deferred amount. Thia box shoudn't
| be usedtif you had a deferral and 9 distrituiion in tha sare gafandar yaar 1 you mada a
12b , dalarral and tessived a distitution in the same calender your, anc you arm ce wall be age 62
1 by the and of the calandar year, your amplayer should flo For SSA-131, Employer Report
7g Sattow = Redrement  Thirc-paty 12¢ ; SF Spucial Wage Payments, with the Social Security Admmeyation and give you a popy.
empioyas plan ‘sick pay * Box 12, The fclowing fist explains tha eades shown in box 42. Yournay need his
42d 1 information to complata your tex return, Elective deferrals feodaa D, E, F and Sand
de cin Be ise see {codes on BB. ae r jee a gang ate genarally iiratedt
1 toa total af $18,200 (812,506 if you only have Sd plans: $21,506 tar serten 403)
14 Employee's SSN _ Elana Fyou guilty fer the 5-year sulo ecplained in Bute aT ai, belerrole anaes cade eos
NY SDI 3BL,20 -1545 + Femited tc $18.500, Delarrala under code H ara liniled bo $7,000.
NY FLI 32.76 Shumbae eehcnel dltal sup W S805 BS ned To seen SOULE Sa SHIRE ota
: adddlonal dirlerral of up to $8, 000 for Section AFH and 808i plan:
Employer iD nurnber (EIN) Thig addittonal deferral omount is not subject ta the overall 4mnit an ateitey dehonals’ For
11-2788 595 code G, tha Immt on lective datecrals say be higher for tne fast Syeus belore you resch
iperement Ee o, onaet yer Blan aeiriniseratoy Fer Tete inormetion. Armount ca) srepes al
over, cove tetera tinal must ba roiuded in i ns, a the instiuctions for Form
Conrel” "900141 000051028 Td ' Hpeinie Sa the instuc ‘

 

John BD tTverdy
25-17 89th Street

Bast Elmhurst NY 11369

 

 

 

Employee's name, address, and ZiP code

16 81 Eingrayer'a stale i pumbar EG State wagoa, tins, atc. 117 Stata Income tard
NY 112788585 26000,.C0! 818.48
18 Local waass, tips, ats, 19 Loca income 12x 20) Locality namo

26000.00

 

387.83]NYC {R}

 

Mote: if s year toflows code 0 through H,$, Y¥, AA, BB, or EE, you made a make-up pansion.
contiiuticn fcr a prior year(s) wher: you ware in military secvion. To figure whether you made:
sxcass defevela. congder dingy amounts lor tha year shown, not the curent yea Hao yoar
is shown, the Cordribuxons ara for ha cuter yrar.

A—Unoollected social azcurity or RATA tax on Gn. Includa this tax on Form 4040, Sue the
Form 104 ristuctions,

B~Uncalected iMedieare tax on ipa. include this lax on Form 1040. See the Form 1040
inslrusiors:

G—Taxable casi of goup-tarm life insuranca over £50,000 factuded jaboxus 1, 34p to
soctal seourity wate ase], snd 5)

B—Electiva delarais to a section 401K) cash or dafertad @rsrgomant. Ale includes
Galerrals under a SIMPLE ratiremant account mal 5 Part of 8 section 4D1{k) arrangertant
§—Eleetve ceforraly under 4 section 402) salary reductan agement

Few Elactive deferrals under @ section 4GBk{o) aalary reduction SEP

G~ Bective deferrals and eaployer contributions including nonekactive dofertals) toa
Seaton 457(6) daleret compensation man .

H—Eisotive defarats to a gaction 50 1foif 1BUD} tax-eroarmnpt bigenization plan, S35 the Ferm
10H0 instructions ior how to deduct,

de Hontaxabls sick pay linformaition only, not ireluded in box 1,3, or 3

K~2094 sxolee lax cn excese gelden parechute saymants. Ses tha Form (040 ingtittotions,
i sencloyaa business axpenie reimbursements froctexalita) {

 

Wage and Tax Staternent
Copy C — For EMPLOYEE'S RECORDS

This intomation 1s being furmenodi to the FAS. it you are requited

to fils tox feta, a negigenca Benalt
impcsed on you Ht ihéy Income fs law

 

 

Otte No i548 NOGR

 

Of other qanetion may be
2 end you fail to rapertdl.

Dspartment ci ihe Treasury — interne! Ravana Service

Form

W-2
2018

 

M—Uncaitacta! social security or RATA tax on taxatde cual of sroup-tesm life Inpanice
over $50,000 {former emptoyees only), See the Form t0dCinntuetions R
N—Uncatincted Medicare tax on taxabla cost of gvoup-tern lie insurance over $50,000
{lormer arployees only], See tha Form i0étinstuotions,

P—Exeudatla Inaving expenze ‘eimbursaments paid directly to a member of the US.
Armed Forces (rat induded ie box +, 4, or 5] -

i

 

-Hontaxebla combat pay, Se the instructions for Farm 1040 fer dataita on reporting
this arnount,

R--Eroployer contribudons to your Archer MSA. Repac an Form 9853, Archer M&As and
Long-Term Care inturance Coniraets,

S—Employes salary reduction sonvibutions under a season 4G3(0} SIMPLE pian inet
included in bax }

T—Adontion enafite (not included in box 1) Complete For 2839, Qualified Adoption
Expenses, io compute any taxable and nonaceble arnounts.

¥—income from execrige a! nonstautery stack peatonts Ginctuded in boxes 1, 3 hip to
social security wage base}, and 5). Sea Pub. 925, Ts and Nontaxable Income, far
regoning requirements,

W—Ermployer contributions Ginctuding aniounts the employee stocted to contvibuta ugng a
seotion 125 (crlaie a} plan) to your heskh savings accaut. Report an Fon aged, Healt
Savings Accaunta Haas.

Y—Delerrals under 2 section 4084 nonqualiied delered compensation Blan

Z—Intome uneier a nonqualifest deferred compensation plan thal fails tG satafy action
4098, This amount algo isinciuded in box 1 hig subpoct ta an gddivonal 30% lax plas
amtarant. Sea tha Form 104) instricuons.

AA~ Designated Roth oonibutians undec a section 40114 plan

88—Oasignated Roth contibudons under 4 sation dO] plan

DO—Cost of employer-sponsored health coverage. Tha amount faported with coga DD
isnot taxable,

EE~Dasignated oth conufbitens under ¢ governmental saction 447(bj plan, Thig amaunt
dove not sppiy t caniibuijona under a tex-exeenpt organization 2ecton 45745} plo.
FF—Parmitted benalite under a qualiied small employer heskh reimbursenient srrangement
GO Income fom qualified equity granta undar seqtion 838)

HH Aggregate dalanals under section $30} clactions as ol the close of the calnndar year
Box 13. if the “Retirement plan” box ts checxed, gpecral limits may apely to the amount of
Wadtional IRA contibutens you may deduct, $49 Pub. 490-4, Contsutisns 10 neivicial
Fettement Arrangarents (FAs).

Box f4. Emptoyars ray ues this ox lo‘sportinformation such a9 state deabifity
insurance taxes wiihheld, union cies, union payments, health insufanca premuins
deducted. nontaxabis incoms, etucatonel atibtanca payment, of amombey of the
slergy's Sareonags allowance and uitthies, Paitoad amployers wie this box to seport
tetroad rativament (RATA compensation, er t tax, Tir 2 lax, Medicare tax and Addifionsl
Macioare Tax, Include tiga reported by thie amployes (0 the eraloyer in rarroad ratirarrunt
TRREA) compensation.

Note: Kean Gopy G of Foon W-2 for at taast 3 yrara after the dus date lor filing your
income tex retueh. Hewever, to help protact your secial secutlty beneiits, sean Copy G
unt you begin recaiving social secunty benefits, just in case tere ie a quastian about your
work racod and/or eanings ima paricular year.

Notice te Employee

Be you have to fila? Reier to tha Form 1040 maguotions fo determine if you are required tp
fle @ tex roiuim. Even tryou don't have to file 2 lax retu‘n, you may ba oligibla for a ratund
box 2 shows an amount of if you ara eligible for any cradit,

Earned income credit {EC}, You may be eble to take the ENC for 2078 if your adjusiot
gross income LAGH 1 less than a ceriain amount, The amount of the creditia base on
ineaine and family size. Workars wathoul children could quality tor g omaller credit. You

and any quafifying shidren mart have veld socal secudty numbers (SENa}, You gan't toka
the EICH your investment ingame ia more than tha specified amount fer 2018.04 #f incor
fy corned lor sorwices provided while you war an wyTsi¢ at 2. genal institanan. For 2016
Wneqine linibe and figée information, weit wiwim, gov/ElTC. Also ea Pub, 586, Fained
Income Crack. Any EtG that ls stere than your tax Hability is refunded bo you, but only
ifyou We a tax raturn,

Clargy end religious workers, If you arsn'l subject i eockal ssourlly and Macicare

axes, 369 Pub. 517, Sociol Security and Other Information tor Mambers of tha Clargy and
Realigioue Workers

Goresctione. If your nama, SSN, of addiess iz incorrect, comact Copies B, ©, ares 2 and ask
your employer te correct your erpioymentrecond, Bis sure te ack tha employer to nla Fort
W.de, Cougolad Wage and Tax Stateman, with ie Sogal Socurily Administration (SSA)

(0 corfect any name, SSN, ot mony amount anor lenotted to the SSA on Form W-2. Be
sure to. gat your Copied of Porm W-2e from your employer for all cevtactiony mada a9 you
may Gbs therm with your tex faturn. |f your name and SSN are correct but aren't the same es
shown on your sociat sacunt , You should ask for anew card that displays your eoraset
name at any SSA office o¢ by calling 000-772-1214, ‘You also may vist tha SSA wobsita at
wre S84 gov.

Cost of empioyer-sponsored heals coverage (if such coat is provided by the
employer), The reporting in box 12, using wade OD. of the agar of employer-soonsored

beat th coveraiae is for your inlormation ony The amountreported with cada 00 js not.
taxable,

Cracit for excess faxes, If you hed mora than one employer in 2078 and more than
$7,980.20 in social security and/or Ter 1 railroad ratirament (RACES) taxes wera withhiokd,
you may ba atta to claim g credit for tha excess agamst your faderal income tax, ff you had
Mota than one radoad employer and mora than 84.674 0 in Tar 2 ARTA tax waa writhedd,
You alg méy De able to-claim a cradit. Seqyour Form 1040 instructions and Pub. 505, Tax
Withholding and Estimated Tax.

 
 

 

 

 

 

 

 

F wot + a8
26000.00 2481.63 q 26000.00 2481.63 ! 26000.00 2481,63
ies. tips, other comp, 2 Fed. jnoome tax withheld K_ Wages, fips, othercomp.. [2 Fed. Income tax withheld 1 Wagas, tips, other comp, [2 Fed, income tax withheld
26000.00 1612.00 ‘ _ 26000.00 1612.00 26000.006 1612.00
ial security wages 4 Soc, sec, tax withheld S Scciat security wages 4 Soc. sec, tax withheld Ss Soglatsacutity wages 4 Soc. sec, tax withheld
26000.00 377.00 4 : 26000,061 ° 377.00 26000.00 377,60
licare wages andtips |6 Madicare tax withheld 6 Medicare wages and tips {6 Maclicare tex withheld B Medicare wages and tips 16 Macicare tax withheld

anams, sddtess, and ZIP node .
o Auto Body Inc.
4 Worthern Blvd
na NY 11368

Emntoyer's name, addrens, and ZIP coda
Metro Auto Body Inc.
26-14 Northern Blvd
Corona NY 11368

FEmployar’a name, addiess, end Z1P coda
Metro Auto Body Inc,
96-14 Northern Blvd
Corona NY 121368

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ial peourily tips B Allocated tins ? Social seourity tips @ Alloogied tips 7 Social security tins 8 Allocated tips
fication code 10 Dependant care banatits ig Vartication code 10 Dependent care benefits ‘18. Verification code 40 Dependent care benetite
qualified plans ige hid Nonqualified plans 2a 11 Nonqualiiied plans 128
42b b {2b 42b
73, Rexevont Tessowy Tha Ma Saney, pokemon Tease faze iste, Reem Iie” [ee
2d i 42d ted
- [Froniowanis SSN M4 ‘Templovee’s SSN 4 Empiovee's SSN
NY SDI 32.20 “1548 H NY SDI 32.20 -1545 NY SDI 31.20 “1545
a . Keser q arvana
NY FEI 15.7 5/erpioyer I number (EIN} L BY FLI 15.75 lerptover 1D number (EIN} NY FLI 15.75 Employer iD number (EIN)
XX-XXXXXXX . XX-XXXXXXX XX-XXXXXXX
_ (oarre 00142900051028 E : Fonuet 0b0142000051028 Genel 900141000051 028
D Tverdy ‘John D Tverdy John B Tverdy

7 89th Street
Elmhurst Ny 11369

25-17 83th Street
Hast Elmhurst WY 11369

‘s name, adtrass, and 2P code

 

W5—17 89th Street
I@ast Elmhurst NY 11363

 

 

 

Shem, SOdraas, and ZIP code

Employee's namo, aderasa ant ZIP rods

 

 

 

 

 

 

 

 

 

 

 

 

 

j
sployar's sta 1D pumbar 48 State wages, tpe, ot, [17 Stam income we (oe [ernie spe Dnomber «| 16 smtewagns, tps, om, | 17 State income vac 45 st|Emiployer's amie Dumber | 18 State wages, tps, ate, | 17 Stow Inecomo tax
12788585 26000.00) 818.49 NY 112788585 0.00) 818,49 UNY 112788585 26000,00) 618.49
i
wages, pi, eu, ” 14S Locetincome tac * 420 Locsiity mmo 1B toca wages, fps, elt. 49 Locet income lax 20 Loceliy nome ; 78 Local wages, tps, ats, 49 Local income rox. 20 tocsilty name
26000.00 88.38inye (R} 26000,.60 588.38nve (RB) : 26000 .00 588.38iyc (R}
: :
e and Tax Statement Form ‘Wage and Tax Statement Form | Watre and Tax Statement Form
i This information ix being tumished toihe IAS. Af. Copy 2 Af. ! Copy 2 -
Filed With Empiover’s W-2 To Be Filed With Employee’s State, W 2 1 To Be Fled With Employee's State, W-2
3AL Tax Retum. 20 7 City, or Local Heoma Tax Retum, 201 7 4 Gity, or Local Income Tax Retum, 201 7
JE4E-0008 Dapertnent of the Trassury — Intemet Revenue Service OUB Ho. 1545-0008 epraskty ie Tieasory ~ intwinel Revenue Series | LOMB No, 4545-0008 Department ot tye Tra ilove! Revenua Bence
__ 7 _ WepPu NTF 25eigi4 _ 4 Copyright 2017 Greatland/Neleo _

 

26000.00
yes, tips, other comp.

2 Fad, income tax withheld

2481.63

 

26000.06
lal security wages

4 Soe. sec, tax withhald

1612.00

 

26000.00
jicare wages and tips

 

6 Madicare tax withhald

377.00

 

shame, addres, and ZIP coda

© Auto Body Inc.
4 Northern Blvd
na NY 11368

 

ia} security tips

iB Abocated tips

 

fication code

10 Dependent care benefits

 

qualified plans iZa

 

126

 

oy

fe cen Te [420

 

ied

 

'
‘dnstrusitions for Employee

BOX 41. Eniot this smounton the wages fine of FOUr ER TARAA.

»BOx 2. Entar tis amoust on the Iodoral income lex witfheidiine of your ux return,

Box 5, You may be required to report his ammount Form 8958, Adkiticnal Mecieats Tax,
“Gas tha Fern 1040 instudbore to detammine if you are required % complate For 8959,

BOX &, Ant inckuden 1.45% Medicare Tex withheld on all Medicare wages & tps shaun & box

18,08 will us 0.9% Addiiional Meckewe Txon any of those Mudioira wages & Ups above $200,000,

OX G. This nmountie MO incudadin boxes 4, 8, §, or 7. For iifoimation on how to report
ttipa on your lax tetuan, 388 your Form {4d inatucdone,
You must fie Form 4187, Sociat Security and Mecieare Tax on Unreported Tip income, with
"your incams tax retum lo report at least bye ellccatad tip emcurt ules you can prove that you
lecelved & smdiot amjounL ifyou have racords that show the sewel siowyt | py you raceved,
feport tel amount even if itis meee of fous than ellooated tps. On Foon 4787 you wil calculate
.atcial security & Medicare t= oad on mllocaled tips shown on your Form(s} W-2 theryou must:
feportas incoma ang on other Eps you cid not report ip your employer. ing Form 4497, your
cansial security ips willbe creckted is you social sacusty record (uesd w hours your bonedts).
Box 8. Hyou are 6-Zing end |f here is e code in this box, emtaritwhen prompted by your
sotyeze, Tha code nagias hs (AS iq validating the W-2 date wabrreued wilt your een The
. code ia qolantered on peosr-flad retuins.-
BOX 10, this orpountinciudes the tolst deperiden, cure honest that your employer paid
to you of Incutred on your behedf including emounts Form a pacton 125 (esteteria) plan} Any
BMmOounl yer $5,000 ja also indudedin box 1. Completa Form 2444, Ohild and Capendent
Core Eqenses, to compule any taxable and mbniateble anounls
Box 11. Tra amountis fe} reportedin box 1 if i1is 2 distribution macs to-you frome
,nonquelied datered compensation a nongovamrnentl seston 457(b} pian, or (b} included
in box ancfor & jlitia a prior yeer dalerrel under a nenqualiied of section 487(b) plan thek
became texeble for sacl escurity end Medicare taxes this year becouse there is no longer &
substantial risk of foriaiure of pout fight io fia deferred amount. This box shouldn't ba used
* ifyou had a coferrel and a dsyiouton in the ears colander yan, [you made @ deforal end
Tacdived.a disvibition in the same calendar yeer, and you are ar wil ba age #2 by tho ane of
* the eplender yasr, your employer should fe Faria BSA-194, Employer Reperlol Snecial Wage
. Payments, vith the Socisl Sacurity Adrrenistration end give you a copy.
Box 12. the following lst explains the andes shown in box 12, You ray need fis
a ote your tax rein. Elective daferrala {codes O, E, F, ant} and

 

NY SDI
NY FLI

31.26
15.75

Ermplovee’s 3SN

Employer i number (EIN)
211-2788

*1545

 

585

 

 

.D Pyerdy
7 89th Street
Elmhurst NY 11369

'sneme, ateas, end ZIP code

et 00014 1000051028

 

mstoyer's ete IO number

12788585

16 State wages, spe, etn.

26000 .00

17 Sem income mx

818.49

 

wages, fos, aD,

26000.00

 

1S Loca incana tax
588.38

20) Locality name.
wre (R)

 

 

8 and Tax Staternent
y C -- For EMPLOYEE'S RECORDS
medion is being fumishad to tha IAS. IFyou ara tequired
return, a Hegtigence PENahy oF Other sanction may de
taxable expt you fed i report it.
ofthe Treswury --

on you TE this Inoomais

      

Form

W-2

 

2017

=

b
| designated Roth contributions [esdes AA, 88, anc’ EE} vndar ell plana are gensrelly krnited 10
B tote! of S1B,000 (619,608 Ifyou only have SIMPLE plans: §21,000 for sectan 405(b} ptens iF
+ You quad for the {B-yesr mule explained in Pub, 671). Defers under code G ave firited to
16,000. Oaferrais under cose 1 are lirnitad to $7,000,
+ However, Ifyou ware at loastege $0 i 2047, your erpployar may hava ellowed an additonsl
daforal of up lo $6,080 (8,006 lex secon 404(8)(11] ane! 400(p} SIMPLE plane}, This accitional
* dofemet amncunt is aot subjont to the ovoreli fmitar slaciva dalaruh. For oode &, the fimiton
f Blactve deietrats may be highor tor tha jest O years belore you feach retrernont age, Conet
rot plan adrairietaler ix more information, Amounts in axcesa of the ovetall elective delsirel
é lirdtrmust be inchirdad in Insomnia. See the Wegos, Saloties, Tips, ate.‘ line inst fax Form 1040.
} Note: Ibs-yeer follows oode D through H, 5, ¥, AA, BB, or EE, you made amekeam pansion
contribution yf asyler year(s) whan you ware in miliary sorvice, To ligufe wheter you made
pexcess delerrels, consider thabe anoune for the year shovm, not he curant yaar, Ht your
shown, He conmfoufons ste fer te current year,
1 A=tncollscted sociel sectmity or RATA tax on ips, Incfude this wx on Form 1040, Sea ‘Odiar
f ‘Taxes! in tha Form 4040 instuctiont,
' Beuncollactad Madoere tax on tips. ineluds this tig on Form 1040, See *Oiher Taxes" in the
} Forn 140 insbuctogs.
Comsfaxable costal group-tarm lil insurance over $50,000 (inducedin boxes 1, 8 {up losocial
 socutlty wens haze},
t DB —tlastive delerls me section s01(} cash or dalaved attangament, Also includes celerels
oder a SAAPLE raipsment account thet is port of e sector 401 jk) mrengement
| Bective coferrals undet e section 403/a} aalaty taducton agreement
1, E-Blactye deters undar a anofon AD8{K)(8} salpry rediunfion SEP
G=-tlactye selerrale ancemploysr cantons (neluding nonslective dajatrats) to nseckon
iy 427 (0) cafarradt coptpensaticn pian
i —Beclive defayrela loa secon So Haiieh0) yeor-exempl organization pian, Ser "Adjustid
Gross Income? in fre 4040 Instuotons ior haw w cadet
i al=Nontmable sick pay grvermaten only, net incuded in boxes 1,9, a 5}
f DOS excisn tax on excess gciden prrachite payments, See "Over Taxes! ip Fan 1040 inal
 E —Sebetentaled emplayss busthaes aypanse reimbursements (nantaiable}
1 Mesuncollectad social security or RATA tax on txtible coat ol proupserm ills inwurance over
_ $60,000 {leirner employees mt Sage ‘Othe! Taos’ in he Form 1046 insttuctiona,
N—Untalleciad Mocieats tm on lopbla con of gtoup-aern file insurance over $50,000 flomner
f smployees only}, Sae"Other Taxes! in the Form 1040 insincions,
PExcludable moving expense roimbumaments paid directly w ernployed (ot includectin
€ trons 4, 4, of 5}

ete ee

Gi—Nonnoabie conibet psy See the iastuttions far Forrn 1040 oc Foun 10404 lor datas
onieporing dis smount

Employer contibatisns 10 your Archer MSA Geporton Form 868%, Archar MSAs and
Long-Term Gare surance Gonrecta.

—Employes salaty reduction contibutons undar a sector 408{p} SIMPLE plan {net
included in bex 1
T=-Agopton benetie (notincluded in box 4). Complete Form Ba09, Guatifed Adapion
Expengee, to comaute eny taxable pnd nontaxebla araoemls.
Yorhicome fom exatcise olmenstntitery slock Spionls] fnelicted in boxes 1, 8 {up © sacle
security wage bese}, onc 5}, Ses Pub, £95, Texsble enc Nonlaxeble inconte, lor reporting
feguirements,

Employer conufpudons (induding ersounts the ermplayas elactad  eonbibute ublny 6
aacion 125 {oakorada) plant 10 your healt: savings account Report on Fore e689, Healy
Saangs Accounts (HSAs),

YeQolemais uncer 2 section 4054 nenqueiifiad defamed compensation plan
Zeincome widar anosqueélbed dalerrad compensation pten that lllsio estaly seotion 400A,
This amount is alan included in box 4. Itis subjent m op additional 20% tax plus intatesL See
"Othar Taxes‘ in tha Form 1040 instructions.
AA—Dasignated Roth contibutinns under 2 gsction 40%¢c pian
BB—pesineted Roth contibudone under a rection 4058/5} pian
—Coatol empioverspansored hash coverage. THE amount reporied with
Code DD ia not taxable.
EE--Deaigasiad Roth conrioutone under a governmental section 487(5} pian, This emount
Sogs nol spply lo contibutons under 2 tax-axempt organization sacbon 457(b) plan.
FF--pormised banafils under a qualified armed employer health relmbursement strangement
Box 15. he ‘Retronunt plan’ boxis checked, apocial kmits may epply in the encunt
of uadiicnal IA copbibuton: you rey deduct Sag Pub, Sa0-A, Conbiputicns we Individuet
Retrament Arengements (RAs),
Box. 14. yak inay uze this box tb fapon infomation such es state Sesabiliy
insurance taxes wihheld, uners cus, ualioom payments, heallh instrence prernurns
deducted, pontaxsbla incoms, educstonsl pemztance puyynonts, oF Bmamber of he clergy’s
parvonege Bhavence end pitities, Aaiiroed employers vea His box io Teportinlioad reitament
(RAGA compensation, Ter 1 kee, Tier 2 tax, Methoue tax end Addhiona! Medicare Tax include
ps reported by the araployas to the omployer in reilroad retrament {RATA} compensator,
« Note: keep Copy © of Foem W-2 for atlousta yours afer Yeo dua da fev fila
Bote et ON orn tam pectect your social secciity Denante,
keap Copy 6 uni you begin racsiving social security bonaiits, justin case there fs # question
sou! your work reaord and/or eamings m a paricwer your,

.Natice te Employee

+ Do you fave to file? peter mee Form 1040 instructions lo daterrrine Kyau we

_ baqquired to Fla a Seo tate, Even if you donctivave te fila tx relum, you ray be aligibte ior &

: Fahad II ben.2 ehowe en enounl or ere pie allgible for any credit,

; Barned it@ome credit (BIC), you may be sble w mike the EG for 2047 your
adjusted grovs income {AGH fs less then # certaln amount The amount of the crecht is based

+ en Inconte- wie family size, Workers witout cvidran coud ouallly fo @ emslior arsckt, You

> and.any quetlying children mus hava vakd social security raanbors (SSNs). You enn't lake

: the ES pour investment incema ie more than the apeciied ero for 201? or IHincerndis

} eamed lor sanions provided while you wete at MieD ate penal inattuson. For 20%? inoome-

+ Timite and grote indatrpaton, visi wy in.gowelts, Also see Puts, 598, Eamed kieorne Credit

" Any BIG that is mora.thean your tax ability is refunded te
you, Butorty if you file ataxreturn, — -
Clergy antl relighous-workers: 11 you sent aubjeotw rosie! ssourity aid
Medicer taxes, see Pob. £17, Social Security and Olhor Information for Meenbars of the Clargy
ond Religious ers. -

* Corrections, Iryour name, SSN, o7 addrass fe incorrect, cattaat Goples B, 0, and 2 ang

+ sk your ro comect you enmioymantrecsrd, Ba sure to ack fe empleyer to fle
Form W-2e, Borractad Wage and Tax Statement with the Soctel Security Acrinistaton (SSA)
jo comec|anyjema, SSN, or money emboimtertar raported la tha S84 on Pom W-2. Be sure
{a gatyour copier cof Fora We20 frorn your employer for Bh coprantions mate 9D you may fe
hero wih your taxtetum. #your nama end SSN are coract but want tho sera we shown dn
Your social eecuriy card, you should ask fare now card inal displays your corrocl ncaa al any
BSA office.or hy calling 1-200-772-4215. You foray ek he SSA Bt SSAGOY.
Gast of empl oyer-enongored Health coverage ‘if such cost

3s provided by the eniploysr). the repatngi ing code 9D, of
2S anor yard SIHpIOY SE) Tre enna ites 12 the amount
reported with code DB is not taxabie.

Credit for oxeees taxes, tyou nad more than ne employor In 2047 and more than
$7,886.40 in soc. sec. Bfor Thar ¢ rallioad retrement (AATA} waxes ware ‘withheld, you may be able
a dei ecredit for the excien agninat your fadard! income tex |f you hedmore hen ona railtoad

employer & more han $4600,60in Tiet 2 RATA laxwmea witkhald, you Elio may ba able to cet
perdi See yous Foun tp or Form (040A inet & Pub. 508, Tax Withholdng & Esiimatsd Tet

mee ee —_ fas >

o
‘ra, pareuney Sue DPOYURIAA Wd ‘509 ANd
pug suORSAREr yORO W204 JO OPQ; Woy INGA deg “1 poerd e wie[ O1 B1gD Bq ABW Geye nod
"Ups UU ROA Ten Wath d Oh, Hd} 26" hg GON AOU pud Jedopcluae peoshes BUS Lenp G1OLL
Pay ncd y xe SUIT [sep] SNOA TAUTEDE ReBTAG SLy 10) [PSS B LUIBYS O| BITE BG ATLU MOA

ta PIBULIPA guomn goer (yp Het) lusuedgas peouled | YPUL ANSE [1556 Ut LpO'LS UE
esctu pul gpog Wy Agua ObO UELY OW PEL AOA N ‘'SEXB] BRIIKS IO] LIPSI
“ajqexey jou sl aq apes uM paLiodel

+ JUNOLUE 6 “AUC UORELELQUE N04 0] 5] aDelwada [yBey PeLoeucde-seADjWe fo 808
01370 OG epoa Sin *g) xoq ul Sueded ou Ua AOtiue aly) Aq peplaoid 61

+ yo09 ans i} aBelavod Yyeay palosuots-lada(dtua Jo 1805)
AOD Apnses 6100 6 Aas 8 YES OL) es ABLY ORR NOY 'b4 Zh-CL2-CE-b GuIyed Aq JO Soyjo WSR
Aug 70 auuny yoa.i00 UNDA eéBiday ety paws Aall @ Jo) yee D[nOyE Ned "pido Aylinaen 87008 JNOF
UG WMO Ws 58 GUUR) Byi TOU GUE {Ng 1289 Bue WSS Peat OLAU sod} tums XEL INGA thn wes
| St) AKI Od 06 OpELEsUCATEsICO ge sO seAO;diue Jnod WOg evaA Lardy fo $0;0G9 INOALEO OF

 

 

wtygg} vonevsiupy Aungeg jog Syl ails LuaWwEIg xm] puB abe yA Dey "OB My GUID]
“Ady OF MAD |Glua BLD yee Of ase eg ‘PlooaWaUD[dWue aod tooo G) eiojchue INeA yoe
ud 2 ple ‘g “g teidag logics ‘19eu09u @ eReINpE 1G "NSS eludU no! “BLIOMOS.HOT
". “ROPOAA SNOW YOY PUT
+ ABB os JO slequiayy Jo) VoRsuuE/ UP eC pud AYNIES BOOS 49 “OM 825 ‘sexn 2p ay
+ Pus Aumes japor cnvaigns ou ae hed # “sua yIOM SO Yad PUB ABIBIS
“Hinkel xB] B aL nod yy Apan ind ‘nod

4} PapuNse. sf Aye ey aNOA Ley! G1OUuL Bi TBE O13 Auy
“Wpoid) SLIGO] Pauley BAS “GN 88s Defy Ce yAOD eu Ades [BIA “LOMB ICHY Goud pit
|. faulay aaa: 0% 104 VORRDSLI eued #18 ayEWUUE UE ma nod aygy PSDIAT 2d BOOK 10)
Radiata o] ewooul 1 10 SLG8 Jo) lUMOWe PeyDeds oY UKin BOLLE St aWOIU| USLASEALLINOA 1 OF
+ WY) OWE Oued 10), (sNSS} sequITU Ajunoee jBIc0s ped eam yeni UalpyieS Sul4genb Aue
{DUE NOY “epau J8jouUe B 105 AEN pine HalpYRI NOLL a, an Oza Aglutey fru GOO Ly Lo
1 puma IBO/2 ELp JO WIOLUS OL TUNOWS UleA B Licey & (Sw) swo91) seoud peyinipo
+ dod 1] 9108 19} OFF UI 0/1 OF SIGH aq ABW Na, *(714} LIPAIS GUO POE
{pen duet Joy orqidys oad ROC 10 unowUB UB eMOYS Z xbq Jy pun[St

Gidea aq Anu nA ‘wrod KEL dl Og! 01 bad 1OU OP DOA H Wand ‘uume) se B 8] co] De“nber
8 TIGA Js duuuAahop O1 EUdOhaTl Dp) LUO Oth Ol Joa ZBI OL GABL| NOA OG
aafo|diy o] ano

4 “OA sayoq ied Buu ROLE Op Lie P4028) Yow INOAOGs
* uoneorD Bo) eleLg esed u] ier] ‘siyeued Aurooc pede Guedes uubad nod pun 2 Ado caay
‘ djay Oh desewa yy “WaTad Xal auOdL!
‘sHiguad ALINGSS [BI20S JOA Oe OT es oy kclocy Sat TION
+ wojesusdwoo yup) eauaiges prduped U1 Jose ou) cy eedoyluaue Bip Aq payioda: acy
‘apnjoul xe eseapay] euOpnY pla inn dieopeyy ‘el 2 Jol] "wer 5 1914 "uAMEUadUED fy Le)
iVawielke: aospal uodss oO xOq sIly Ssri azedortus pect FERN GUN soUBAdye obOLOSIed
76 ADO )S GU JO sequeuss 30 “equsiisod BOUETsLsse |UORBONpE “aWCoU agextLdu ‘Paonpep
sLUTWedd Bud asul Uljede wielded wAOpUR Sanp WOIUT “peli Bee] BOGUT

Aupquaip dreis sy Unie Lovanagyul pode «4 Xoq cng oon Aa edo “py “KOT

. {oyui] waWebue ty 1UewelnsH
JEPMA Bul & SHONNT ALO? "YORS “GNg 88g ToNpep Avis ood euOR MC. AueS Yul [BLO IO
Jurowe Sig Adda dew aru) meds 'payseys Fi xq Lay WelvaMey, Sip Jp gS | xog,
‘ue|d [q)1Sp wonses Lo}adadz IdWeKe-Xel 6 repUN suRAqUINS oO] Adds jou Boop

 

 
 

     

 

 

 

 

 

   

bm. ‘aiqexey 10U 61 qq apod
Ua pepoda: JUNOWID BL] “ee/en09 Lpey parosLNds-s9Ao|dusa jo 1D FY
tes. uejd (qlodr logses @ sepun auognqiaues \pog permoieg— Bey
eid () op waRaas B ufun suourd|AUcS YOY Peleudicag— iy
i “SUOROMASUL OPO} Udy eb Ut caxey 48tC),
1 peg isqeyul enn ie) mg MLO APPA Le eb OO!gNS ok") AOG UE PEpnysupocie syunoMe SP
{veo Uogaas Ajsqus 0} si]e) Walp Uy/U LORERUEdIas Daiiejop pax|MAnvOY 8 Jepun PLICOL RAF
mn ald LoQsaLecwoa penejop PeyyONbLGU yEdy UIGIE8 @ JepLin sfeNjeG— f°
“(eVSH) sinooay etunes
bo UN@OH ‘Boga Wty ud odey Wunosad stuns Lyjaeq nod Of (ual (aUMeyes) Sz, UAgIER

1b Duin eyquiuds <4 perde|a 640/110 abn LUCTUS SuIpnpul) sUagngAeS Jado}
- “eB IDED
+ GubpiOde, 20) OuOaLy OIGEXEUON pus e(qaxey ‘929 “Gng ees “(9 pun ‘[aseq ado Gunde
+ [eos € da} g "p senng UI PepN|auy (e]uonda ypOis Loymeyeuau jo esislexa uxhy BWIGGLl en A
“elUNSWUS e(qEXe]Uo pus eiqede} Aue eyiciues oO} 'wesuedkey

1

 

 

 

(0g ur papal

100) uae s7gyels (d}eor Uohogs a sepur cumangiauaD LOASnpe: A8/ee Sada eS
“ROY AUOD BOLEINGLE Bled Lave |BUY

* Bue eySy] JeLpY 'ESgo LUO uo podaly -vgyy Zayay Inod 62 suRnapMURe Je,

 

POAgWE Ee) “URI (a) 25 UogaoR PUaUAUeAOG Bo 1BpuN SUCH NgAUSd YO pavenhicod.— 77 :

HoRdopy Aaya "Abed Woy n4[dLON {) xOq UF PApNPULOU} siyauag uoRdopy— yo

tg 30 "g "4 sexog ut
Papnput jou} sedo|durs o Anoenp pied suswesinquie) ssuadxe Oulnow e|qapnpxg—n,

“BUGROANRU DY OD} UL SLp UN Ratt) Jala G, 06S (AUo ko asaLue Jounz6y)

009'0S$ 1840 BOUBUNEU! €]1) We NOUS fo 7203 axcpacay UO lat I ay] PAID BOL As bd

‘wl HAS OPO E HIOY BYE UL RONd | 1O, 28g (AU0 ceBdnidaso eu2I5)) DOD'DSS

+ j@Ag pOLAZA: dna}-cno8 Jo {603 eRace 20 xe Y LY I> Aynogs J8DO payzeTOOUr— Ly
. {adexeibou} stelueeunquuiad asuedie suelueng eae Paenueregng—
. SLogangeul oro} Woy

Bip Ui ara) J8IP, 68g ‘musaled eyed Leppb ss60K6 HO Xe SSOXe ROZ—Y
* {9.20 '¢ 1 soxoq wi pepnpULow AUD UaREUUeyUd AS Jp eiqecUoy— pt
Jorpap 0% MCL] 20] ELOLOMASLUO POL WUOy uf Uy eLNIDL BHOIG

Postion, aog “MEK Lopez}eho idavaxe- sa] foetal Hag Maadae BO] RRUALOp BARDB/3—pE

: pid uoqesuadiucs pane) fajzSp
UOISOS & oy (S/aHe) 6p BAyaa|sUOU BuyANjoU} EUORNGLAUOS sekofcue Pus GRIESE GAgIo]Z— Ey
3S vogonpay Ardea (9}>)aoy udnoos of Japun ajearop: enhooeE-4

juedresube Lojane Asapa (9) Cop Wonoes o Jepun Keneep GAYIOG 47]
. Wawatuesa (y}) DF Uontes nyo ued s1yecp wundase ya Td tS 3 leputt
SIBLO]O> soPNISUY Oey “waLUSOUN AE Poop 4 Ysed Of) LOY VOIR BOI ABLALOD OANOT~]
{9 pus '{eseq adam Aunoes pods

yy ue cincad jo }800 8|qaxe |——y
“SUONIFARLY DFO] KOS

ONf UE AONE) JALRD, OOG “ORAL aU LO ay apNiai ‘edy woo) slp, PeIDsy/oSU]—ey
“SUONOARU] OPO) WHOY at, UY kExE

 

  

 

 

 

1 da} 5°) eaxag ul papnpis) DOD‘OSs 4eA9 oSLeNE

J4UO, 805 ‘OPOL LOY UO He BUR SpTyOU] “eda Go MM yh #0 Annas DOS PRDBOO my

"7a04 UGUIND Sky JO] GUE BLO_NCLAUOD aty HAOYS

et ABBA OU | 1584 UOuNS By lou "LWOYs JeeA 64) 2) QUNOUM esOiT JEPIEUOS "H| ap seaaxe
OP LU TOA Jol Gua OLN Of APES ARYL Ut Gem OA Weipa (Baad oud @ OURgLAUOS
uoued dn-syelu a epsutiod "93 10 Ag '9'H Uno G eos evcuig] MEAD IBON
“SbD} ing 2) “teu oui ae ‘edly peLJepeg ‘eobatyy, BLY deg “eudOOEH] be DEprYSLy aq] EL 1h

 

   

 
 

 

   

  

910Z west
eM

Yuodaec: pay GA pus &
eq Agus Logouse Jeyic Jo Ayjeugd eouedijbau e "Lumgs xa] & 3jy 0}
‘pounbes ese MOA} SH) Gig 0) PeYsrry Buleg & Udg eo] UT si)

SQHODAY S.ASA0 dN 104 - 5 Adon

 

 

 

WO —covseores = JStLAyeIS KE] pue ae,
(d) OARJOZ* ESS 00° 00092
euzeu Aygea0y oz 2m] BLIND BOOT Gf a0 ‘acy ‘sabe p07 |,
ot 6Ts 00° 00097" G8SeelctT AN
mm] OUECOL) aS f || "De dy "eoBom BS gL sequined Gg] mart sunday

 

 

69elt

S6PO5 @]7 PUN S60) Ppa "BLUOU ABAD]:

AN JsaNyWTsE seg

“288245 4468 LT-9o

 

ScoTsogcotetood Rae

 

 

Apzaay, gq uypoo

 

    

 

 

 

 

 

   

 

 

Feuajsp sanoess yesono sty jO sReoxE LI UNC UY LegEindyurevowd 3G} CVEQE RAMOS UeyC Ane
AR UON “ebe UawWeMe:tpeel NOA eidjad Bleed f yee] atp 20} seydiy eG Ae epeueyep SAqoele S 8 g § 8 iL q ~ T T
Wf “S) 8POD 04 *ssHBLEP LAR:
peLORppe ei) ‘(sued FaWis (act pF 8 68) ano'ae Or dojo jenajep (Nig) Jequinu qy efo}dwa
JSU0) pps Us pavanye axny ABU: JeAO(CUUs IMSA"O, Og Wi OS 98 \sa8} 18 838m NOA f eASMoH
: 2 “goo'es 1 Peau et epoca Jepus seusiad "200 O4e ! SPot- exe tag aN
0} Pou) Od 2 eDOS LEpUN SeLWOROG (145 “Grd Wn PAuINYNe Of) THO ARS) Lp JG] Ayanb no '
yreupcd tofage Goyoea so) andl eg eceks rug eewy Ate oA] das'Zi4) CeOGia jos | NOG $,e9n0(00-3 vi
C1 patauy Aj@uoued ove avec ye Jopue (33 pes ‘ge Wy S6po9) SUT DELAUDS LAeY] i i Bat
pus (5 pie 'y “3 (Q eEpOS) sieiajep SALoeE "WuMeN Xe] UNDA ayaios G] Logeuuojt ' | |
ALLY Sau ABUINO,, Zp XO. WYUMOYS copad Bip sUye\chxa jay OUM I] YL“ KOS -* OBE dad Hors ued” epdoiduss 6)
_ “Adee & rod exd PUR UORUNSAUDY Alnseg HOS BLA tp Ruauifag — | Amey, lwewemey — Loins
eBay, epadts jo wodey sedojdiug ‘po L-ywss Uuey oy PyNoye JeAo|diia LIGA "raad JepLueyea aly 4 ash
19 pua ety Aq ga ete 9q Oyo-nOA pu “Je8 A JEpLOpe> alas OLp UI UoRngsip B peated ‘
PUB BLejep E EPEW NOK || used ples aluee aig LI LONNGAWP 8 Plo poaeD B pey nod YY Beh
Peer eq OUP MOYR Og WI 1 NOW PeLsEp uly Cy IyOL LOA pO Jeu JBN
9 0DUC] Ol €] daly eenedeR Weed AI SOON AUND|DERY PUB ALTAMe Bix aRSEG, "
youl weld (g)z5p Uonees 10 PeyyebLoW 6 epLin jeUslep 168d JO & Gy Joppa Gg xOq UI
Peanut (q) Jo Let igizst Uolzes raveLwesoGuou . vonesuediuca DejeZep peyEnbuoy

8 tudy nod | paw Lo;nainep a ey jI4 xOq Li perzodes (2} ay Undwle sub * | | xog,

“BUDS @/GeXR,LOU pls 8[qexe Aue syncuios cj ‘sesueds BED)

iepuecdeg Pld PHYO "PRPS Laos Bledwon | xDq Li pepnpu oee sragc'sé 1ar9 jUnowe
Aseg '[Ueid (aneqepeo} 9% LOROOR 8 LLOY SyUnCIe Gulpryoun) feed nod Uo pewrut.o pA ot
prec sedosdure RA RYLEY Bad puEpUodé)> pEyOl dip FoPNfoun old wyy “O} xg
. .feyeveg snod eundy of pesr} pilosa Aurogs \sjous

JNDA 01 PaHperg Bg ye edn ALNOBH [isda NO, ZH; Woy Bua Ag yeAoPwe InoA day

 

yOu pip nod sda Jeino uo pus acct ge Uoces pent MOAIEL] a-Ay (BJWUOY JNK LO UAOYa -

adk PewBOOYE OY UO PavAD XE] GJESIPBY PUM Munees jeioos ety S}EMSIES [UA TOK JOLp LOY

. Uo ‘sd passage ety uaty 880; 4 920 S17! jj Vane [Uncurs FLY Yoda! ‘pexdaindd eta

JOUUNOWS pINOR 81) MEUE EL Spuoda BABY NOA J] SUNDUT JO]/ELUE B PoAtadal NOs By)

anold UBS AOA REBUN jUNCWe da PeRoo)e OY eee] IB odes OY LUT xe; aWOOU InOA LA
*aucouy diy peLodalup Lo He; Quay ue ALuMES Ye1d0G "ZOLb Wudy app anu Ao,

“BUCMONG eu] OPO) WOY nod dau ‘Une x8] UnOA LO sci ode:

  

4% MOY UO LOREUZIOF4) 20,4°2 20'S 'G "| BRO UI HERO] JOLIE UNOWE RY) “Be KOT.

: . “pOOTHOSS sso cy Pua sete aoe
Q50u) (6 Aue UO xe) SeEUDSY] FBUOMIPEY %O'O et) SE YOM SB “Gg xOg UE UMOYS ey pu

SOD EM GueoiG py {IF UO DISYMNALNY | GOOD OW OP") aL REPRPOULIUNGUS Ses) “KOE

~ "BS88 Leos seydivos oF pa unde BU NCA BUREN O} SUORITMU! OO) WUO{ ayy Bag KEL
SIE BLOMPPYy “E98 WG] GO 1LMOWS 217 }yOce! OF PeHTbes aq ABU NO, 1 KOEE
“WUE KEE UNO A JO BL POUT xB] BLLIOO) pal ALR UO UNCLE REA IY “ORY

“armed mes INGA JO atom Op UO IUNOWUG BEA JOY * § KOR

  
  

 

syjauaq azed juapuadagq af

sd payeooly Bi

 

sdjj Ajunoas jeog 2

 

89ETT AN PUCTOD |

PpaAT@ UTBYIAON $7-96
‘our Apog oyny o77eH

ened diz ple ‘ateyppe 'sujau 6 yada

 

PISUIIM XE} GiBoI|pay 9

sdy pluie seem aROpSh ¢

 

QO°LLE o0°oCc09?
POUUIM XB} “08s ‘OOS Pp sabem fAinoss @joog ¢
OO ZTST . 00° 00092 :

 

 

POUUT xe] aUIODU| pey g

 

“dios jaya 'sdy “saben” |

 
 

XE Peysye> pue Buy xm | SDS “a
Pur sucEanngul Words Weg JO OPO! nog MGA bes Tet B HEE Ol 61Ge oq ABtL OS} NO,
“PIOURIIA GOK Reh Y Ly 2 Feu un Og Eze'y§ ump esol Pp

  
 

AOdue Peo BuO. UL aI0U

  
  

PBL AOA } 3am REZOOU! wuEpal NGA BUINEE esoote Sup JOP HpaI B LAAT q dow mod
“PIPLRNAA Gln boxe} {71H} Teluszae, peda | Fal) Jo/pue Ayn! I apo'z$ UBL
eioti pare Spy vt iBAO(HMd blo Hey SOW Bey AOA)| “SOKE] 8S @ JOP yIpaizy

UNO Ste] “Aue uozon, erate Steve oa Pee poy po abo
8tg jo "Og epee Oiitn "py xoq ul Supodes oni Ca Ac pdua at Aq 1 peplsold |
#808 Yyane ji} eBela Aca Ypeey palosuods-sadoidila Jo 1805

AOD AUNOSR EOS AM TE SS OU TA ABLE OS NOY “OL ZEDLe-OOR b Oullies Ag Jo BoIyo

dna ye SWIEL 126509 JOA eAepaIp 1e\p Pros MOU B Jo) HEB PINOLE NOd piss AwNgoe (etoge AnD!
UO UMOYE #8 BUS aUy JOU B18 1g 145.03 O78 SS PUB BIBL INGA jp LUM FXe) IOA ya ey
gy Apu ned o€ spel EUONSe1/00 ||a Jo JeAQ|ce snod WY oe 4A LUO JO sates UNDA Io4 OF
G28 69 “Z-Ai KIDS LD YES BY) 0] PEL WG POU ABOU KO 'NSS 'eiudu Aud ood oF
(ysq} conencmiupy Aunobs palcog O11 LMA TueWWOINNg M01 DUE Obes PerdaLOn ‘9g-AA Udy
yy oO) vedo oLp yee Of ene og Picces}ueuvojdue INoA jaautss oO} seAOiduse Indd yEB
pud g pue 'y ‘g sudo }o0wos '}s0UODuI E| eeeUppE JO "HSS "eWAL med | “SO IG LOT
. “wOHIOM, ENOIteY par
AGloig ot jo Bladqua py 20) Log Rd) Uy Jeu pus Aundes nog ‘119 "gng eo ‘cen seoPey
Due Aunoed joy208 of lehjnt sau elo NOAG ‘sje xO SHOW a! puB ABS)
“ures xB} 8 apie MOA jl Apuo ind ‘nod
0] pepunpel 8] ALIBI, Xe] INOA UBL BI0U 8] JEU, AW Auy
TUpeiD ausgoty paueg ‘9g “ANd a6 Ofty “Onla/AOD Sur wun IPGIA “uOAULUUOpL dade pula
SHULY) BLUCOUS 5107 Og “MOAN ASU PRUNE YR GTELZUE UD ONE TOA @1R]A DED FOO)U8S HO]
Pal00 4 eLOSui {105152 40] JUNGUM peyads ot LBL ROU 6) aLUOSWY 1UELLAGEALE INGA jf 93
OL ONE OUNES MOA LENGE) Sueduee AL HOR PRUs GAEL shu to CUA PEA Ae

9 JO YeUe 4 FO] AION py Laps Thou Wado st “azum Alia pus asco uO

2961p JO WUMOWE ed) TURCUE Lugaa & LBL Eee} ebony) BLUDSL! esos poyEnios

  

 

 

   

 
 

 

pare i a a
Jnad Hf S408 10} O13 S48 Ane D1 age ae Few God (ALA) Hpeld swosuE Ppeusey
1

per Aun 20] oxy ase ROAYE 19 1unoie Le BmMOUe 2 WOE | PUNY
910) opcuit|a aq ABI nod “Lurmal xe] & BR} O] BABLPOL OP MOA | UGAS tbo) Xe Gop) OY POINE,
a7 DOAJ eurulejep O} mudgonasyy Oro) wlog erg Ol repel EAf OF BABY HOA og
aahopdwy 0} soon
Feed ayNoq Jed 8 La COLE Jo/pUD pind) WOM INA THORS
Lonserd © kj ese ase9 Uj Jenl “ejaued Auroes feck DulAtsoes uated nod pun 4 Agog daay
‘siyeued Ayinaes [e1908 anod josjoact ‘joy Of Kango} Uamel sm euCdUL
OMI OP Pep anp al Joye esEGA g las] YO 3p ZA wey [oy Ado deoy ‘B1OR)
‘ungesueEduuog fy peH} Helene? Deut Ub admis ip oO aedotduue ate Ag poucdal ect
SE NZ Jon) ‘xeL | al] “uoateveCiOs fy HH)
Wetiosbo) BeJimy ode) o7 koq sky aan EveAophue pecs “senien ple esvemorp eeunsied
$,ADsa 9 ey) jo Jequuetn B70 “sWeWded souteies faUOnEINpe SLLOOU e[qexeqvou ‘penn
CWMWUOd BUEN oul Ys CY RUSWABC WL0j|UN BEND Lose ‘Dyaytyes Remi OOUdING LE
AYrIeep O16 we LON VOgeG ut Hodes my Xoq| ail eon Ani tendon “4 E "XOR]
Weydi) uewebued sr
LUSUdUReY TRAY ‘ORS “Ang das Toppep Apu ned suioangiucs i
sunoure otf ct Arde Ae slau Boss POYSEUp & XO Lal WeLuaMoL, 61 EL xo
suntd fo) gp vogoes eogeziumtie iarexs-0m] & JepUn ELORNGUOD o1 Aide iOU s80p
qunowe say) uM (oq) zor usKoes mUeUULuEACD & Jepun eUeqnayuos yO persubice}--4q
ajqqaxsy you BI Gq epd4
YA paptodasr PUMOWIG OL] ‘eCwen09 Ujsoy peroeLodaredophua JOGO TIF]
° umd (Qegp WORsee & Jepul eUCiNgLaLOS Oy per LO) A
Gold (bboy Uodooe & EPL SUOINgZaUOS YoY pel! UB Be et
“BLIOROMABLY OPO WO4 OLn Ut Sexe, Jetng,
88g ‘Teaiaun sh on 302 |BLOQDpe Us Of, PSHINE ely 4 20d UI PERN pL Ose SIUNOWER Ely
“WaOy uoqDor Aegme O) Syn 78r] WEL LUogEsuadi309 palojap NayANDUOL B JEU SME
Gaye UodeeuediLiog palsaep payyenbuow Yeoh Losond € sepLrt g|atalEChon J
{eygu) suncooy shuneg
YuBSH ‘paee ULOS vo adey nods sounen wmey wOd oF (ued Boao) 92} UoRaE
A QUISE OLNGL LOS O} PRNB|O BS ANCA Bi] KUNCL OYPApU) RLOSNgLM AO |CULIS AA
. “s]Uetussinbss Guqodel
10) {oro} wu304) CF aNPayss Ao} suONIMAEL PUR E75 Ang 895 “[g PUN ‘lose obo Aes
pos o dn} 5 “y 503g 8] pepnyaul (e}yonde spol Mommensunu jo BSI1ex® WDg SLUODU| “A
. “UNOWS a]qexe] UCU PU e[qexe) Aue pINduOD Oo) ‘eosUBCy -
wonopy PelHang 'Ecer wun BladUOg fs XOC 4 PEPMPN] 104) eyeLEC| VoROPA— fF
(5 204 ul pepnysu,
Ou) Gers SAS [S)eor UOKsas & repun kUCANLILIOS LoTonpes Aepat sosoeuy—g
7 -aomauoy scueney eng Wie ONC] |
PU s¥SP] JeLeay "esgg WD UO Podey ywSyy JeUa4y sno oy sucANqUUeD sekopdue— IY
. utoute guy) bugiodes UO
SH aMaTy He LETRA ALIS TE AE TERA IPE GTATILPL RET ATA AMES AverE RETELEV ICIP ioe Bo

 

 

     

 
 

 

(9 20'S 'L Sexog Ut
Pepnpus wu} eedorte oy Apseup pred quewecingluies eRuadce OUNOLU SIQUPNoey—,

. “RUORSMAUT OF OL WsOy auf bi were | Jn, Beg (YU sesdophue 2oLUC

9001088 1040 1 9)y wre, <ineld FON UO XE] BIBT APY P N
SUOLONNGUT OPO) LOLs BL) Ui see, ML, 865 “(AHO toohoie Jelvol) coors

dead sauBTIGU! 18}-CNOH 10 10> areKe, US ae FYE 20 Anaed MoD Pees fA
le|qexmucu) SUowWessnquias esuecke sroulitg aeAoidine Poepuagng.7]
“HUGTONABUI OPO WS

BLA U} GOR 20120, 66g “RELY GITLORIed Leppot sssaxe ud an astote ROY
{9.20°¢') cong u| pepnpu tou Auo LonRUUDHay Aed pe efcyexm ON —pe
JOIN OL MOY JN SONORA GU OH OE MOY eu} Uf ,wLOdU) aRos5)

Prenipy, eos ‘ua ungezietso iduvaxe-cm faliesste) $a9 HoRes 8 OF EELo|ar oM813— PY
Un|d Lonueveduios pexazep false

UOROSE BO} (FOL AyE BAnO{eUOU Sup MoU!) SUONNLIUeS seAOpdLe pum gpelleyan barne ze ry
38 UOHONpE) AuBjse (a}{a}ans Loaded B 1OPUN sHNNeEp CALOOL-n |

weuseide USIP or Lees (tec Uomoes & uepun seze]ep: sagen
Tuewebuene Di} oF wages 8 owed crea junoooe TuoWENNE) FLaAHLS 8 ep
BIEXRSp SepNiou Cepy TuPWEOuE le pelea? Jo YERs Lob UCEoas 8 Ol §leNaO0 AANOOI— CY
ts punt ‘{araq ofem Auras pisos
or dn) §"} sexoq ul peprpul} qog'os$ s8A0 sous esur oy tu aP-cndud jo 1609 BEANE Lary
ars : “SUORSTRAL OP OL WS

 

 

 

  

 

 

    

 

 
   

 

 

SLOZ
ooM

WiJO-f — * caseere-ee

 

Upodes a yey nod pus
aq ABLU UO ASLNM FOL)0 JO i
PeuNbe! ere TOA SH) aie St PRYSILOR) Buidd +] HORUS) ur eRbE

SQHOD3H 8:

 

5VHeN 5] ALLCOU! ata [triad UO pesociut
[ptrad aoural UP ee BBY Co

 

SAAO TW 464.-- 4 Adar

 

og8°T9s

ee] @uOgUF 07

fu) AN
eu Agee} og]

jueWe;215 Xe pue oBeAy

cd" 00s3z
Bu” “vais ‘ecg “eae Pa007 |

 

oo*ocKgoe

“o16 "eda "oho SENS

ST'Ges
we] BUNGEE ES J |

 

SBSS8LZIT AN

QWUAG G) ss sotorug| 1s SI

 

Sl

 

Oped diz ple Shd.pe owe Featolhiy

AN JSanUWTH 4seq

 

 

 

 

 

  

 

 

 

 

. “SUD ONES LT Ordr luuoy Bip Ul SAE] 6 3 £ T r
JBUIO, 888 ‘DROS Lulog Uo om) BI apPyoLy “eda Uo vey LLY JO Aumoas jes PelseHooUr
“seed 1URUINE 24) 20] 628 SUNN AUNS op UROL 3887465 YER LT-5Z
eed ou H sidd judwn au) Jou “MOY? read eLp Oy AUNOWY esely leplEUOD ‘syENe;ap FeeoKe & m
epmiu nod Jouatpa eiNDy Of “BOlAreS ATA U| @eM MOA vOLIM (8) ead Jone 8 Jy UOsqtUuOd PaesAL g uyor
bomued dr-syeid 6 epeui nod "39 10 ‘gg "ely A'S "H HONOULL G Opod MONT; ROA OH “O1oh) equ
“OPO} Wiley atte ‘sd: "save eh “ealay, om eg “eluooU Ut pepnjsul wd rena kt LZOTGOONO TE 1000 macg) .
[EUB}OP BRIE]! (UaAD BLY JO TRAINS UL LUTOUN UORBULUG] LU! aso 10] Je eHUMUIpPS Leyct NOM
ey) BO WeUls med LOB! MOL ar aA. TEE] if 1) JOYDHY BG ABI SR ojEp oATaO|o GBS88LZ-TT
“UO LAE 61 “E) OPO JOY “SELAOP GADGLS UG MAH] seuBAD otf OT yDalgns JOU 1 UMOWS PELs
unnaipe a8 ave aah code Bub [40 sce Houses 29 ooo ed oo0'bS oa fe Raus}ap (Nia) dequinu oy edojduly
[OUSHID PY UE Povad}e dagy Abts JaAcydlan re ate Ugg ebd se9} 18 Bex Nod fi ERAMOL, : | SPST. *
. ‘OOO LE Ol Pel am Y apNs iepun EMEC HOO'RLS- POT- oete tas an
0] PeyWH aur 5 poo JepUN epLyejog “(129 “Ang Ur Potiedxe Ojtu RlsA-g¢ @Lh Joy Arun’ MOA
sy euojd (alone tatoos Ioy agai aumies Tayi eam Ao Mo] 00s" 248) OHO’ eo Nel a NSS §,e6A0juu3 th
OF Peat] Aljozeued oe serail (fs 2apuin (35 pud ‘get yy eapos} sung ah
pus (g pur 'y'3 'Q aapos) syesiep BAnge(y Utd xe Ito: " Bi |
Bd peel Amu no, 'Z} XOq UE WAOYE RapOD Bin CUBA IY BUIMOKN PAUL "ZL XO DEI fad yo wed! sphaiduie py
“Ade ROA AND PUY HOMERS URUDY AUMS [60g eu ym 'srapEtEg Aum, twMWIne OIE
eDena proeds jo jocey iaAoyci2 "TOL y5g WOY BR PINoYE Jeo WUE inod 'saeA JADLIEIaS Oth qe
jo fun mp Aq gg ede £4 30 oe NOs pue "SA MUEIES SUZEE Buy Ly LOANGLAEIp a Danco!
ue JBJ8/8P B PBL 7 “Weed JOPUCHS GLEE Ly UP LOPNGIAED @ OLE ey, epey tod py
ner ate el Minto ete gh cn oak ae eke Pah suid peyrenbUaN fi

8 JeGU0, Oy 31 Bet eGreled 18d aI) Sexe] CEaipay Hud Auras woos Jo aque sumceg
rach Uew (q} Sy Uoioes so payyerblou = sepun jezefep seed coud 6 & If! ¢ JO/puB BxOq
Pepnouy (q) Jo wad (4) 25 vonoes ju ADHUOE 0 LOtEGUeGLOS paltiep paygenbuaw
@ Ol} fod Of Opa LoanguTeip | ¥0q Ul pojodas fe} erunowse see * | | xog
“RUPE 8]GEX VOU PUB Bima Aue enduos of kesuedys omy
lWepuedeg pie DING "bres Lboy aojdiunn “| xog Ul pepApUI Ose §] AHO'SS 4eAa UNOWS
Aug {ued {eusines) 9B) Ungase = Wo munca Bulpegsul} poued 1n64 UO PeshOW! 1 hod of
Pree Rfo|a\ue ibd 1bYL wyeueg Bao TuopueTep JID] Bp LOPS UTOUE WH -O | KOR
‘{eyeusg INGA sandy o pasn) pigaal Aunpas jainos
ANA. 0] peyIpars eq IM sd Aunoee jIsOE UNO “Ze4p UzI0g Guy Ag leo Kuta aod OF Ode!
tou pip nod sdp Jalbo do poe woot Eo odes ena MOA Ey
adh PROS og bo pave say eleoIpepy PUB fu
ig "eal Pereooya ely WEL) bea] 20 BOL baad junewle pay jude) ‘peawsei nos eciy
(OIUNOWs jar}se ati mous ieta Sputaa) dag MOA Jf yUnCtUe APIUE ® pelea MOA EUR
edoId Ud MOA BeelUn jUTOUWE oy peyOUys Sty 188] 18 Lode! 0] UTTBL XE] BUNDLE INGA LIM
“aUOoU; C1) peuodeur, uo xed smopey] Pue Aunses Isog ZeLy undp en nO),
“SUICHONAGUY OFGE Wucd IA e686 “LUG F2un InOA Uo Sdn ode?
MOY Ho UONRUNOUI 204 *y 4g ‘gf FOROg LL PEPAUY BOL FLIUNOWE tau: “B KOE

    

  
 

 

 

AGO NSS CAOQe kde put bofem Ereaipoyy -

801) 10 AUE LO Xe] GIeO/DE YY [eLOMPpy KE Gey! bo 4M be 'g XOq ul UMOYE sch pUe

Sebo MEDPOW UO PIEULAIOM: eH AYY KErE 8 SePN|OUN UNO EM) “A KOS
“6588 UHOY ao]dLUDA 6} payb618.M NDA ZF GulLEgep OL SUOMOMASE! OPAP WIS Alp Gos “KEL
SIENDSY) UDEppY ‘9g ulOY LoAUNowd eka Yodel oy pouinbel og dew hoy “G XOG
Hints) xB JNO JO SU PIBY MAXEY OMNI ARF kd UOMINOUIM ERE UZ NOES
“UITE.508] INO JO Bly EDDA Be UO WOME SAR IU, NOR

aedalduia tof suo nos |

si{jadeq aleo juapuedeq oF

   
 

 

 

sch) paysoory 6

$d) Aqunoes jeisog “4

 

QSELL AN. PuUATOD

. PAT@ UTSUIZON’ PT-96
JouyT Apog .oqny oi jap

opOe giz Puy “sepa ‘owe gsatoyduig

 

DISUUEM XB} alaoipey) 6

Si} ple salem alecipay] 9

 

 

 

 

GZ bBE 0G" 00692

DISUWIM Xe) ‘98S “00g - f sabem Ajndas jeog 6
OO'EPIT : oo'agge?d
PIAyUIM xe] alucoUT ‘pay «zi “dwoa jaujo ‘sdy ‘sebey 1
TE 7EGZ nn nacae.

 
